 


110 HR 5912 RH: To amend title 39, United States Code, to make cigarettes and certain other tobacco products nonmailable, and for other purposes.
U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 452
110th CONGRESS 2d Session 
H. R. 5912
[Report No. 110–711] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2008 
Mr. McHugh (for himself, Mr. Waxman, Mr. Davis of Illinois, Mr. Tom Davis of Virginia, Mrs. Capps, and Mr. Moran of Virginia) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 

June 12, 2008
Additional sponsors: Mr. Sherman and Ms. DeGette


June 12, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on April 29, 2008

A BILL 
To amend title 39, United States Code, to make cigarettes and certain other tobacco products nonmailable, and for other purposes. 
 

1.Nonmailability of certain tobacco products
(a)In GeneralChapter 30 of title 39, United States Code, is amended by inserting after section 3002a the following:

3002b.Nonmailability of certain tobacco products
(a)In GeneralCigarettes, smokeless tobacco, and roll-your-own-tobacco—
(1)are nonmailable matter;
(2)shall not be—
(A)deposited in the mails; or
(B)carried or delivered through the mails; and
(3)shall be disposed of as the Postal Service directs.
(b)Civil Penalty
(1)In generalAny person who violates subsection (a)(2)(A) shall be liable to the United States for a civil penalty in an amount not to exceed $100,000 for each violation.
(2)Hearings
(A)In generalThe Postal Service may determine that a person has violated subsection (a)(2)(A) only after notice and an opportunity for a hearing. Proceedings under this paragraph shall be conducted in accordance with section 3001(m).
(B)Penalty considerationsIn determining the amount of a civil penalty under this paragraph, the Postal Service shall consider—
(i)the nature, circumstances, extent, and gravity of the violation;
(ii)with respect to the violator, the degree of culpability, ability to pay, and any history of prior violations; and
(iii)such other matters as justice may require.
(3)Civil Actions to CollectThe Postal Service may bring a civil action in an appropriate district court of the United States, in accordance with section 409(g)(2), to collect a civil penalty under this section.
(4)Disposition of amountsAmounts received in payment of any civil penalties under this subsection shall be deposited as miscellaneous receipts in the Treasury of the United States.
(c)OrdersUpon evidence satisfactory to the Postal Service that any person is, for commercial or money-making purposes, engaged in the sending of mail matter which is nonmailable under this section, the Postal Service may issue an order which—
(1)directs any postmaster, to whom any mailing originating with such person or his representative is tendered for transmission through the mails (other than a mailing that consists only of one or more sealed letters), to refuse to accept any such mailing, unless such person or his representative first establishes to the satisfaction of the postmaster that the mailing does not contain any matter which is nonmailable under this section; and
(2)requires the person or his representative to cease and desist from mailing any mail matter which is nonmailable under this section.
(d)Prima facie evidence of purposeFor the purposes of this section, the repeated mailing of matter which is nonmailable under this section by any person or the advertisement by any person that the person will mail cigarettes, smokeless tobacco, or roll-your-own tobacco in return for payment shall constitute prima facie evidence that such person is engaged, for commercial or money-making purposes, in the mailing of matter which is nonmailable under this section.
(e)Coordination of effortsIn the enforcement of this section, the Postal Service shall cooperate and coordinate its efforts with related activities of any other Federal agency or of any State or local government, whenever appropriate.
(f)Actions by States relating to certain tobacco products
(1)Authority of StatesWhenever the attorney general of a State (or an official or agency of a State or local government designated by the State) has reason to believe that any person has engaged or is engaging in mailings to residents of that State in violation of subsection (a)(2)(A), the State (or designee) may bring, in an appropriate district court of the United States, a civil action to enjoin such mailings, to carry out paragraphs (1) and (4) of subsection (b), or to obtain such other relief as the court may deem appropriate.
(2)Rights of the Postal ServiceThe State (or designee) shall serve prior written notice of any action under paragraph (1) upon the Postal Service and provide the Postal Service with a copy of its complaint, except in any case where such prior notice is not feasible, in which case the State (or designee) shall serve such notice immediately upon instituting such action. The Postal Service, in accordance with section 409(g)(2), shall have the right (A) to intervene in the action, (B) upon so intervening, to be heard on all matters arising therein, and (C) to file petitions for appeal.
(3)Effect on State court proceedingsNothing contained in this section shall be construed to prohibit an authorized State official from proceeding in State court on the basis of an alleged violation of any general civil or criminal statute of such State.
(4)LimitationWhenever the Postal Service institutes a civil action for violation of subsection (a)(2)(A), no State may, during the pendency of such action instituted by the Postal Service, subsequently institute a separate civil action for any violation of subsection (a)(2)(A) against any defendant named in the Postal Service’s complaint.
(g)DefinitionsFor purposes of this section—
(1)the terms cigarette and roll-your-own-tobacco have the meanings given them by section 5702 of the Internal Revenue Code of 1986;
(2)the term smokeless tobacco has the meaning given such term by section 2341 of title 18; and
(3)the term State includes the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands..
(b)Administrative SubpoenasSection 3016(a) of title 39, United States Code, is amended in paragraphs (1)(A) and (2) by inserting 3002b or before 3005(a).
(c)Enforcement of Postal Service OrdersSection 3012 of title 39, United States Code, is amended—
(1)in subsection (a)—
(A)in paragraph (1), by striking section 3005(a)(1) or and inserting section 3002b(c)(1), 3005(a)(1), or; and
(B)in paragraph (2), by inserting 3002b(c)(2) or before 3005(a)(3);
(2)in subsection (c), by inserting 3002b(c) or before 3005(a) each place it appears; and
(3)in subsection (f), by inserting 3002b(c) or before 3005 each place it appears.
(d)Semiannual ReportsSection 3013 of title 39, United States Code, is amended—
(1)in paragraph (1), by inserting 3002b(b) or before 3005; and
(2)in paragraph (3), by striking section 3007 of this title and inserting section 3002b(c) or section 3007, respectively,.
(e)Clerical AmendmentThe table of sections for chapter 30 of title 39, United States Code, is amended by inserting after the item relating to section 3002a the following:


3002b. Nonmailability of certain tobacco products..
(f)Effective Dates
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the 60th day after the date of the enactment of this Act, and shall apply with respect to any mail matter mailed on or after such 60th day.
(2)Semiannual reportsThe amendments made by subsection (d) shall apply beginning with the report submitted for the reporting period in which occurs the 60th day after the date of the enactment of this Act.
2.Technical correction
(a)In GeneralSections 3007(a)(1), 3012(b)(1), and 3018(f)(1) of title 39, United States Code, are amended by striking 409(d) and inserting 409(g)(2).
(b)Effective DateThe amendments made by subsection (a) shall take effect as if included in the enactment of the Postal Accountability and Enhancement Act (Public Law 109–435).
 

June 12, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
